DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.

Claim Status
This office action is in response to applicant’s filing on 09/21/2020. Claims 1, 3, and 5-23 are currently pending with claims 2 and 4 cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-12, 14-17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US Pub 20150053739).

Regarding claim 1, Morgan discloses a surgical instrument system, comprising:
an end effector (20 – Fig. 2) comprising an anvil (22 – Fig. 2), an actuation member (the assembly of 60 and 62 – Fig. 3), and a staple cartridge (26 – Fig. 2) comprising staples removably stored therein; 
an elongate shaft (para. 0216) comprising a rotatable drive shaft (102 – Fig. 5) configured to drive said actuation member through a series of actuation strokes (para. 0217), wherein said actuation member comprises a reciprocatable staple firing member (62 – Fig. 3), and wherein said reciprocatable staple firing member ejects staples from said staple cartridge during said actuation stroke (para. 0216); 
an interface housing (172 – Fig. 5) comprising a rotatable input (230 – Fig. 5) operably engaged with said rotatable drive shaft (para. 0297); 
a control housing (101 – Fig. 5) configured to be engaged with said interface housing (para. 0292), wherein said control housing comprises an electric motor (100 – Fig. 5) operably engagable with said rotatable input (para. 0292); and 
(the assembly of 5016 and 5002 – Fig. 93) comprising a control screen (5002 – Fig. 75) in signal communication with said electric motor (para. 0411), wherein said control screen comprises a user-controlled input (5072 – Fig. 91) configured to control the reciprocation rate of said actuation member during said series of actuation strokes (para. 0415, since the user-controlled input can be used to control the firing and retracting of the actuation member, it is configured to control the reciprocation rate of the actuation member). 
Note that since the actuation member is capable of being retracted as discussed in para. 0221, it is capable of being driven through a series of actuation strokes.

Regarding Claim 3, Morgan discloses wherein said control screen comprises a touchscreen (5004-Fig. 78).

Regarding Claim 7, Morgan discloses wherein said end effector comprises a drive member (5024-Fig 76) configured to engage the tissue (T-Figs. 76 and 89) of a patient and orient said end effector relative to the patient tissue (Figs. 89-90, the end effector is capable of engaging and orienting itself to the patient’s tissue by end effector contact with tissue and articulation of the end effector after contact with the tissue).

Regarding Claim 8, Morgan discloses a control screen comprises a user-controlled guide (5012-Fig. 86) configured to control the orientation of said end effector relative to the patient tissue (paragraph [0412]).

Regarding Claim 9, Morgan discloses a user-controlled guide comprises a touch screen in which a user can control the orientation of an end effector by swiping their finger on a touch screen (paragraph [0412]).

Regarding Claim 10, Morgan discloses an end effector further comprises a drive member (5024-Fig. 90) configured to grip the tissue (T-Fig. 89) of a patient and move said end effector relative to the patient tissue (Figs. 89-90, jaws 5024 are capable of gripping the tissue and move DLU relative to the tissue).

Regarding Claim 11, Morgan discloses an end effector further comprises a drive member (5024-Fig. 90) configured to grip the tissue of a patient and move the patient tissue relative to an end effector (Figs. 89-90, jaws 5024 are capable of gripping the tissue and move the tissue relative to the tissue DLU).

Regarding Claim 12, Morgan discloses a release lever (12034-Fig. 165) configured to release a control housing from an interface housing (paragraph [0449], describes conditions under which drive element 12034 engages and disengages the slip clutch housing 12037).

Regarding Claim 14, Morgan discloses a microprocessor (paragraph [0397], microcontroller), wherein a control screen is in signal communication with an electric motor via said microprocessor (paragraph [0397]).

Regarding Claim 15, Morgan discloses an articulation joint (5026-Fig. 85), wherein an end effector is rotatable relative to an elongate shaft about said articulation joint (Fig. 85, jaws 5024 is rotating about end of firing member assembly 81).

Regarding Claim 16, Morgan discloses an articulation electric motor (112-Fig. 1,) configured to move an end effector about an articulation joint, wherein a control screen (5030-Fig. 78) comprises a user-controlled input (5046-Fig. 78) configured to control the orientation of said end effector relative to said elongate shaft (paragraph [0402]).

Regarding claim 17, Morgan discloses a surgical instrument system, comprising:
an end effector (20 – Fig. 2) comprising an actuation member (the assembly of 60 and 62 – Fig. 3); 
an elongate shaft (para. 0216) comprising a rotatable drive shaft (102 – Fig. 5) configured to reciprocatingly drive said actuation member through a series of actuation strokes (para. 0217);
an interface housing (172 – Fig. 5) comprising a rotatable input (230 – Fig. 5) operably engaged with said rotatable drive shaft (para. 0297); 
a control housing (101 – Fig. 5) configured to be engaged with said interface housing (para. 0292), wherein said control housing comprises an electric motor (100 – Fig. 5) operably engagable with said rotatable input (para. 0292); and 
a control system (the assembly of 5016 and 5002 – Fig. 93) comprising a control screen (5002 – Fig. 75) in signal communication with said electric motor (para. 0411), wherein said control screen comprises a user-controlled input (5072 – Fig. 91) configured to control the reciprocation rate in which said actuation strokes are performed (para. 0415, since the user-controlled input can be used to control the firing and retracting of the actuation member, it is configured to control the reciprocation rate of the actuation member). 
Note that since the actuation member is capable of being retracted as discussed in para. 0221, it is capable of being driven through a series of actuation strokes.

Regarding Claim 19, Morgan discloses wherein said user-controlled input is configured to control the time between said actuation strokes (Fig. 91, start button 5076 and stop/retract button 5074).

Regarding Claim 20, Morgan discloses wherein said user-controlled input is configured to control the speed of said actuation strokes (Fig. 91, speed-up button 5077 and speed-down button 5078).

Regarding Claim 21, Morgan discloses wherein said control screen comprises a pause control configured to pause said series of actuation strokes (5075-Fig. 91).

Regarding claim 22, Morgan discloses a surgical instrument system, comprising:
an end effector (20 – Fig. 2) comprising an actuation member (the assembly of 60 and 62 – Fig. 3); 
(para. 0216) comprising a rotatable drive shaft (102 – Fig. 5) configured to drive said actuation member through a series of actuation strokes (para. 0217);
an interface housing (172 – Fig. 5) comprising a rotatable input (230 – Fig. 5) operably engaged with said rotatable drive shaft (para. 0297); 
a control housing (101 – Fig. 5) configured to be engaged with said interface housing (para. 0292), wherein said control housing comprises an electric motor (100 – Fig. 5) operably engagable with said rotatable input (para. 0292); and 
a control system (the assembly of 5016 and 5002 – Fig. 93) comprising a control screen (5002 – Fig. 75) in signal communication with said electric motor (para. 0411), wherein said control screen comprises a user-controlled input (5072 – Fig. 91) configured to control the frequency in which said actuation strokes are performed (para. 0415, since the user-controlled input can be used to control the firing and retracting of the actuation member, it is configured to control the reciprocation rate or frequency of the actuation member). 
Note that since the actuation member is capable of being retracted as discussed in para. 0221, it is capable of being driven through a series of actuation strokes.

Regarding Claim 23, Morgan discloses a replaceable staple cartridge (Fig 2 and para. [0212], loading unit 20 comprises a staple cartridge 26, wherein replacement of the loading unit is a replacement of the staple cartridge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US Pub 20150053739) and further in view of Kostrzewski (US Pub 20140103092). 

Regarding Claim 5, Morgan discloses in the parent claim, a staple cartridge wherein said actuation member deploys staples from said staple cartridge each said actuation stroke.
However, Morgan fails to expressly disclose wherein said staple cartridge comprises a first staple cartridge, wherein said surgical stapling system further comprises a second staple cartridge.
Kostrzewski teaches an end effector (16-Fig. 1) comprising a staple cartridge (20-Fig. 6) which further comprises a first (206-Fig. 7) and second (208-Fig. 7) staple cartridge, and wherein said actuation member (300-Fig. 14) deploys staples from said first staple cartridge and said second staple cartridge during each said actuation stroke (paragraph [0081]), in order to reloaded the staple cartridge without requiring the surgeon to withdraw the loading unit from the surgical site or replace the loading unit (paragraph [0007]).


Regarding Claim 6, Morgan and as modified by Kostrzewski in the parent claim, Morgan and as modified by Kostrzewski in parent claim, Kostrzewski teaches wherein said actuation member deploys three staples from a first staple cartridge and three staples from a second staple cartridge during each actuation stroke (paragraph [0081] and Figs. 5 and 9, 108 has three staples for to be loaded into a slot).  

Regarding Claim 18, Morgan discloses in the parent claim, a staple cartridge wherein said actuation member deploys staples from said staple cartridge each said actuation stroke.
However, Morgan fails to expressly disclose wherein the surgical instrument comprises an additional second staple cartridge.
Kostrzewski teaches an end effector (16-Fig. 1) comprising a staple cartridge (20-Fig. 6) which further comprises a first (206-Fig. 7) and second (208-Fig. 7) staple cartridge, and wherein said actuation member (300-Fig. 14) deploys staples from said first staple cartridge and said second staple cartridge during each said actuation stroke (paragraph [0081]), in order to reloaded the staple cartridge without requiring the (paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the loading unit, as taught by Morgan, to have incorporated the loading unit and cartridge assembly, as taught by Kostrzewski, in order to reduce contamination of a surgical site by allowing the surgeon to reloaded the staple cartridge without withdrawing the loading unit from the surgical site.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US Pub 20150053739) as applied to claim 1 above, and further in view of Zemlok (US Patent 7922063).

Regarding Claim 13, Morgan discloses a surgical system comprising a handle (14-Fig. 1) and control screen.
However, Morgan fails to expressly disclose wherein said control housing further comprises a first handle on a first side of said control screen configured to be grasped by a first hand of a user of the surgical instrument and a second handle on a second side of said control screen configured to be grasped by a second hand of the user.
Zemlok teaches a surgical instrument system (100-Fig. 1), wherein said control housing (110-Fig 2) further comprises a first handle (116-Fig. 2) on a first side of said control screen (122-Fig. 2) configured to be grasped by a first hand of a user of the surgical instrument (Column 3, lines 19-21) and a second handle on a second side of (the examiner notes that geometry of the housing allows a user to grip the housing in multiple ways on different sides of the screen), in order to facilitate operation of the tool by align tool controls with the finger indentations of the handle (Column 3, lines 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the surgical instrument, as taught by Morgan, to have incorporated the housing, as taught by Zemlok, in order to provide an ergonomic housing to allow the user to grip and manipulate control of the tool. 

Response to Arguments
Applicant’s arguments, see drawing objections on page 6, filed 09/21/2020, with respect to drawing objection of an actuation member have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Applicant's arguments filed 09/21/2020, regarding the rejection(s) of claim(s) 1, 3, 5-12 and 14-22 under 35 USC 102 have been fully considered but they are not persuasive. 
Regarding applicant’s argument (page 7, 1st paragraph), that the Morgan staple firing drive cannot be reciprocated back and forth in the with the same staple cartridge, the examiner disagrees because the claimed limitation only requires that the actuation 
Applicant’s arguments (pages 7-11), regarding that Morgan fails to disclose an actuation stroke and a reciprocation rate of the actuation stroke, the examiner disagrees because the applicant has not narrowed the claims to define exactly what an actuation stroke is and how the reciprocation rate pertains to the actuation stroke reciprocation rate or frequency as disclosed in the applicant’s specification. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/26/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731